Citation Nr: 0032195	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  98-06 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

1.  Entitlement to service connection for a bilateral knee 
condition, claimed as secondary to service-connected foot 
disability.  

2.  Entitlement to service connection for a bilateral hip 
condition, claimed as secondary to service-connected foot 
disability.  

3.  Entitlement to an increased rating for a left foot 
condition, currently evaluated  as 10 percent disabling.  

4.  Entitlement to an increased rating for a right foot 
condition, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran served on active duty from February 1953 to March 
1956.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 RO decision which 
denied secondary service connection for low back, bilateral 
knee, and bilateral hip conditions; the RO also then denied 
ratings in excess of 10 percent each for service-connected 
right and left foot disabilities.  The veteran appealed these 
determinations to the Board.

During the pendency of the appeal, in March 2000, the RO 
granted secondary service connection for the veteran's low 
back condition, and granted a 10 percent evaluation; hence, 
that issue is no longer on appeal.  


REMAND

Two of the four issues currently on appeal are claims for 
service connection for bilateral knee and hip disabilities, 
secondary to bilateral foot disability.  In this regard, the 
Board notes that service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury. .. "38 C.F.R. 
§ 3.310(a) (1996); Harder v Brown, 5 Vet. App. 183, 187-89 
(1993).  That regulation has been interpreted to permit 
service connection for the degree of disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

Following a preliminary review of the record, however, the 
Board finds that the medical evidence currently of record 
does not adequately resolve the questions of whether the 
veteran currently suffers disability of the bilateral knees 
and/or hips, and, if so, whether such disability was caused 
or is aggravated by the veteran's service-connected foot 
disabilities.  Such medical evidence also raises questions as 
to the extent to which pain in the ankle, leg, hip, and knee 
should be considered in evaluating the veteran's service-
connected foot disabilities. 

Service medical records reflect that the veteran underwent 
bunionectomies on both feet during active military service.  
In an October 1995 decision, the RO granted service 
connection for residuals of a bilateral hallux valgus 
deformity with bunionectomy, and assigned a 10 percent 
evaluation.  In March 1996, the RO assigned separate 10 
percent evaluations for the veteran's service-connected right 
and left foot disabilities.  

In an April 1997 private medical record, Scott Chase, D.O., 
diagnosed, inter alia, knee pain, and indicated that the 
veteran's symptoms of knee, hip, and low back pain stemmed 
from her prior foot surgery and the altered gait pattern 
which resulted.  

Following examination of the veteran's feet in May 1997, a VA 
examiner initially offered that it was almost impossible to 
trace the veteran's hip and knee pain to any particularly 
cause; nonetheless, the physician opined that moderate 
crepitus shown in both knee was primarily due to the 
degenerative process rather than altered gait (since there 
was no pelvic tilt during gait), and apportioned the hip and 
knee pain as follows: 25 percent to the veteran's altered 
gait, and the remaining percentage was due to the normal 
degenerative process, which occurs with age.  

While a November 1997 VA examiner commented that the 
veteran's complaints of hip pain suggested the likelihood of 
intermittent subtrochanteric bursitis, the November 1999 
examiner indicated that the veteran then had normal knees and 
hips, but opined that any subtrochanteric bursitis was not 
related to the service-connected foot condition.  

In an April 2000 report, a private physician offered that 
there was direct correlation between the veteran's surgery 
and how she was ambulating, noting that this led to pain not 
only through the metatarsophalangeal joint on the right, but 
also pain in her ankle and leg. 

Finally, in May 2000, a VA physician indicated that residuals 
of pain associated with the veteran's foot disability caused 
decreased ability to walk correctly and a decreased ability 
to work, especially when standing for prolonged periods of 
time.  

The Board notes that although VA examiners have attempted to 
answer the questions at issue in the instant appeal, the 
above-referenced opinions appear have been rendered only in 
connection with examinations of the veteran's foot disability 
(rather than examinations of the knees and/or hips), and none 
of the opinions appears supported by a comprehensive review 
of the veterans claims file and appropriate diagnostic 
testing (to include x-rays) of the knees and hips.

The Board also notes that there have been significant changes 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law defines VA's duty to 
assist a claimant in obtaining evidence to necessary to 
substantiate the claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superceding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Accordingly, in view of the deficiencies in the current 
record, and to ensure that the duty to assist in the 
development of evidence pertinent to the claims on appeal 
have been met, the Board finds that the RO should schedule 
the veteran for an appropriate VA examination to obtain a 
more definitive opinion as to the relationship, if any, 
between any currently bilateral knee and/or hip disability 
and the veteran's service-connected foot disability.  To 
ensure that the examiner's review of the veteran's pertinent 
medical history is fully informed, the RO should obtain and 
associate with the record any outstanding pertinent medical 
records, to particularly include records of VA treatment, 
indicated by the veteran.  See Dunne v. West, 11 Vet. App. 
462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file or not).  

The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(1999).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  

The Board further points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; hence, the 
secondary service connection claims should be adjudicated on 
the merits.  These actions should be accomplished by the RO, 
in the first instance, to avoid any prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, because the requested development and adjudication 
could impact upon the RO's adjudication of the increased 
rating claims (e.g., if the veteran is not service-connected 
for separate knee and/or hip disabilities, the extent to 
which the service connected foot problems results in symptoms 
associated with the knees and/or hips should be considered in 
evaluating the disabilities), the RO should readjudicate the 
increased rating claims after completion of the above..  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the claims file all outstanding records 
of treatment pertaining to the veteran.  
This should specifically include any 
outstanding records from any VA 
facilities identified by the veteran.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran and her 
representative should be duly notified.

2.  After associating with the claims 
file all available medical records 
received pursuant to the development 
requested in paragraph 1, above, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current 
disability affecting the veteran's knees 
and/or hips.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, to include a complete copy 
of this REMAND.  All appropriate tests 
and studies (to specifically include x-
rays of both hips and knees) should be 
conducted, all clinical findings should 
reported in detail, and all such findings 
should be correlated to a specific 
diagnosis (versus a mere symptom), if 
possible.  

With respect to each disorder diagnosed, 
the physician should render an opinion, 
following the examination of the veteran 
and review of his pertinent medical 
history, as to whether it is as least as 
likely as not that the disorder was 
caused or is aggravated (worsened) by the 
veteran's service-connected foot 
disabilities.  If aggravation of a knee 
or hip disability is found, the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  If none of the requested development 
provides competent and probative medical 
evidence of a nexus between any current 
knee and/or hip disability and the 
veteran's active military service, the RO 
should specifically advise the veteran 
and her representative of the need to 
submit such evidence to support the 
claim(s).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  After completion of the foregoing, and 
any other development deemed warranted by 
the record, the RO should readjudicate the 
veteran's claims on appeal in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions to be 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107.  The RO must provide 
adequate reasons and bases for all its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND

7.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative must be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond before the claims file is returned 
to the Board.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




